Citation Nr: 9935421	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty for a total of 14 years, 7 
months, and 4 days.  Verified dates of service include from 
March 1942 to December 1945 in the United States Army, during 
which time his decorations included the World War II Victory 
Medal and the American Theater Service Medal; from August 
1950 to October 1951, during which time he was called to 
active duty as a member of the U.S. Army Reserves and his 
decorations included the Combat Infantryman Badge and the 
Korean Service Medal; and in the United States Air Force from 
April 1955 to December 1964.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which entitlement to a total rating 
based on individual unemployability was denied.  


FINDINGS OF FACT

1.  The veteran's single service-connected disability is 
currently evaluated as 60 percent disabling.  

2.  Current diagnoses for the veteran's service-connected 
back disability include lumbar paravertebral myositis; 
discogenic disease with canal stenosis; radiculopathy; and 
degenerative arthritis of the spine.  These diagnoses are 
productive of tenderness, pain, and severe spasms in the 
paravertebral muscles; pain and limitation on movements; and 
neurological findings sufficient to preclude the veteran from 
obtaining and maintaining gainful employment.  





CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998) that is, the claim is plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
record does not indicate the need to obtain any additional 
pertinent records, and is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.


Evidence and Background

A DD Form 214 for the veteran's active service between August 
1950 and October 1951 shows that his decorations include the 
Combat Infantryman Badge and the Korean Service Medal, and it 
was noted that he was assigned to an infantry regiment.  

The record indicates that the veteran originally injured his 
back on May 23, 1955 while moving bleachers on a baseball 
diamond.  He was hospitalized between May 26, 1955 and June 
30, 1955, for acute low back pain with radiation of 5 days 
duration.  Diagnosis on discharge was acute strain, lumbar 
muscles, perivertebral.  Thereafter, service medical records 
show ongoing and continuing complaints of low back pain and 
that he frequently sought treatment for back problems.  On 
treatment in 1963, it was suspected that he had a herniated 
nucleus pulposus.  During his active duty in January 1964, 
the veteran underwent a hemilaminectomy with removal of the 
L5-S1 disc and fusion of L5-S1 interspace.  

Following his surgery, the veteran continued to complain of 
low back pain and he eventually underwent a physical board 
evaluation and was processed for medical discharge due to a 
diagnosis of low back syndrome (post-laminectomy status L-5, 
S-1, January 1964).  

On post-service VA examination in April 1965, objective 
findings included spasm of lumbar forward muscles; forward 
bending limited to 30 degrees; straight leg raising test 
limited to 45 degrees bilaterally, and absence of right ankle 
jerk.  Additional findings included hypesthesia of L5 and S1 
dermatomes on the right.  The examiner provided a diagnosis 
of residuals of herniated nucleus pulposus, L5-S1, right, 
operated.  In May 1965, service connection was granted for 
herniated nucleus pulposus, post-operative, with severe 
limitation of motion, and an evaluation of 40 percent 
disabling was assigned under Diagnostic Code 5292.  

On VA neurological examination in April 1968, objective 
findings included some limping of the right foot during 
walking, severe tenderness of the paravertebral muscles, 
limitation of trunk movements, weak right patellar jerk, and 
absence of right ankle jerk.  On VA neurological examination 
in April 1970, diagnoses included right sciatic 
radiculopathy, secondary to herniated disk, post-operative; 
and hysterical neurosis, conversion type.

In June 1970, the evaluation for the veteran's service-
connected back disability was reduced from 40 percent 
disabling to 20 percent disabling under Diagnostic Code 5293.

On VA examination of the back in October 1973, there was 
exquisite tenderness and fibrotic nodules were noted in the 
lumbar paravertebral musculature.  Straight leg raising was 
from 50 degrees to 140 degrees bilaterally, eliciting much 
pain in the low back, and sensory deficit was found at L5 on 
the right.  

VA outpatient medical records, dated in 1989 and 1990, show 
that the veteran complained of increasing low back pain with 
radiation to the right leg and pain with ambulation.  An 
August 1990 treatment note indicates objective findings of 
severe tenderness and spasm in the back, and the veteran was 
assessed with chronic/active low back pain with history of 
fusion.  On neurological evaluation, the examiner provided an 
assessment of S1 sensory dermatome loss, right foot.   

A rehabilitation consultation report, dated September 1990, 
shows diagnoses of spondylolisthesis of L4-5 and degenerative 
joint disease, status post fusion.  Objective findings 
included tenderness, decrease in flexibility, and subjective 
complaints of pain. 

VA outpatient treatment records, dated in 1991 and 1992, show 
that the veteran was followed for complaints of low back 
pain.  A March 1992 consultation report is largely illegible; 
however, the veteran was assessed with chronic back syndrome 
associated with lumbosacral spondyloarthritis.  Planned 
treatment included physical therapy program and use of a TENS 
to the paralumbar muscles.  A subsequent March 1992 progress 
note shows that the veteran ambulated with moderate limping 
on guarding of the right lower extremity.  There was moderate 
paralumbar axis induration and tenderness, and straight leg 
raise was 65 degrees in the lower extremities bilaterally.  
Assessments included chronic back syndrome and lumbosacral 
spondyloarthritis.  A June 1992 progress note indicates an 
assessment of chronic back syndrome with no improvement to 
conservative treatment.   

On VA examination in September 1992, the veteran complained 
of back pains radiating toward the right lower extremity 
accompanied by tingling and numbness in the lateral aspect of 
his thigh.  Objective findings included erect, right limp 
gait.  There was a well-healed tender surgical scar in the 
lumbar region, with flattening of the lumbar lordosis and 
pain to pressure over the lumbar vertebral spinous processes 
and paravertebral muscles with evidence of severe spasms and 
tender fibrotic nodules.  Movements were painful and limited, 
and back flexion was to 60 degrees, extension to zero 
degrees, lateral flexion was 0 degrees, and rotation was 20 
degrees to the left and the right.  On examination of the 
lower extremities, there was mild, moderate atrophy of the 
right thigh and leg muscles with no weakness.  Straight leg 
raising and knee extension elicited back pain at 70 and 160 
degrees bilaterally.  There were no radicular signs.  
Neurological evaluation revealed decreased knee reflexes and 
decreased sensory deficit at L4-L5 dermatomes on the right 
side.  

The examiner provided the following diagnoses:  1.  lumbar 
paravertebral fibromyositis; 2.  discogenic disease at L4-L5 
with canal stenosis at L4-L5 levels by MRI; 3. L4-L5 
radiculopathy on the right side; 4.  degenerative 
osteoarthritis of the spine; and 5.  status post-surgery with 
spinal effusion from L2 to S1 level.  

The record includes a resume and employment history as 
provided by the veteran.  He indicated that he attended high 
school between 1948 and 1950; a vocational school between 
1965 to 1966 where he studied to become a hotel clerk; and 
Monroe College in the Bronx, New York, where he was a student 
of Accountancy between 1971 and 1972.  He indicated prior 
work experience as a dental and medical technician during 
army service between 1942 and 1945; a history of employment 
with Frankel Connectors in New York City; employment as an 
office clerk during his tenure in the Air Force between 1955 
and 1964; and post-service employment as a representative of 
Caribe Golier in Ponce, Puerto Rico; a maintenance supervisor 
with WCBS t.v. in New York; and as a driver instructor with 
RCA Corp. in the Job Corps plan.  He listed his most recent 
employment between 1973 and 1988 as a Switchman II with the 
Puerto Rican Telephone Company.  


Analysis

The appellant is seeking a total rating based upon individual 
unemployability due service-connected disability.  Service 
connection has been granted for a single disability, post-
operative residuals of herniated nucleus pulposus, for which 
an evaluation of 60 percent disabling is currently in effect 
under Diagnostic Code 5293.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16 (1998). In this case, the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a) have been met.  Satisfying 
the schedular criteria is a threshold matter; the question 
remains as to whether the appellant is precluded, due to 
service-connected disability alone, from obtaining and 
retaining substantially gainful employment.

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a).  In 
determining whether a particular veteran is unemployable, the 
Board must also give "full consideration . . . to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability." 38 C.F.R. § 4.15.  The Board 
must also consider the effects of the appellant's service-
connected disability or disabilities in context of his 
employment and educational background. See Fluharty v. 
Derwinski, 2 Vet.App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by nonservice-connected disabilities. 38 
C.F.R. §§ 3.341, 4.16, 4.19.  Moreover, the fact that the 
veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations. A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Having reviewed the record, the Board has concluded that the 
available medical evidence supports the assignment of a total 
rating based on individual unemployability due to service-
connected back disability.  Specifically, the available 
medical evidence shows that the veteran's back was last 
evaluated by VA in 1992, at which time diagnoses included 
lumbar paravertebral myositis, discogenic disease with canal 
stenosis, radiculopathy on the right side; degenerative 
osteoarthritis of the spine; and status post surgery with 
spine effusion from the L2 to S1 level.  The record indicates 
a long history of back pain and problems dating to the time 
of an injury sustained during active duty in 1955; and it is 
also shown that the veteran underwent a lumbar laminectomy 
and fusion over 30 years ago as treatment for a herniated 
nucleus pulposus.  

Based on the diagnoses shown at the time of VA examination 
and objective findings including tenderness, pain, and severe 
spasms in the paravertebral muscles; pain and limitation on 
movements; and indications of the need for treatment with 
lumbar back supports, physical therapy, and a TENS unit; the 
Board is of the opinion that the veteran's service-connected 
back disability is currently manifested to such a severe 
degree as to prevent him from obtaining and maintaining 
gainful employment.  As such, the Board finds that the 
preponderance of the available evidence weighs in favor of 
the veteran's claim, and accordingly, the claim for a total 
rating based on individual unemployability is granted.  


ORDER

A total rating based on individual unemployability is 
granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

